IN THE UNITED STATES DISTRICT COURT §g§ is §
FOR THE DISTRICT OF MONTANA -

 

BILLINGS DIVISION FEB 2 7 2019

ESTATE OF MICHAEL OSTBY, et
al.,

Plaintiffs,
vs.
YELLOWSTONE COUNTY,
Defendants.

 

 

C|erk, U S District Court
District Of Montana
Bi|lings

CV 17-124-BLG-SPW

ORDER ADOPTING
MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

The United States Magistrate Judge filed Findings and Recommendations on

January 24, 2019. (Doc. 79). The Magistrate recommended the Court grant

Defendant Yellowstone County’s motion for judgment on the pleadings (Doc. 79

at12~13).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to tile Written

objections Within 14 days of the filing of the Magistrate’s F indings and

Recommendation. No objections Were filed. When neither party objects, this

Court reviews the Magistrate’s Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left With a “detinite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000). After reviewing the F indings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed F indings and Recommendations entered
by the United States Magistrate Judge (Doc. 79) are ADOPTED IN FULL.

IT IS FURTHER ORDERED Yellowstone County’s motion for judgment
on the pleadings (Doc. 56) is GRANTED With leave to amend as to the § l983
claim against Yellowstone County and Without leave to amend as to the individual

claims ofNicole Hale, Joe Ostby, and Cassandra Ostby.

L/'A_
DATED this i/day Of February, 2019.

gamma /. ¢/M

SUSAN P. WATTERS
United States District Judge

 

